Citation Nr: 0609675	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1970.  He died in March 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


FINDINGS OF FACT

1.  The veteran died in March 2001.  

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was hypertensive cardiovascular 
disease.  

3.  At the time of death, the veteran was service connected 
at 100 percent disabling for PTSD.  

4.  The veteran's hypertensive cardiovascular disease was not 
manifest in service or within one year of separation from 
service and is unrelated to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  The Board notes that a 
service connection death case does not involve a degree of 
disability.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to payment or reimbursement of 
private medical treatment.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her  
claim.  The Board concludes that the discussions in the 
rating decision and the statement of the case (SOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters form April 2001 and August 2001, explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA letter predated the rating 
decision.  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in March 2004.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the United States Court of Appeals for Veterans 
Claims (Court), held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in April 2001 and August 2001 specifically 
described the evidence needed to substantiate the claim and 
requested the appellant to "Furnish all information [the RO] 
ask[s] for  as soon as possible."  Therefore, the Board 
finds that the letters as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regards to the notice of the requirement degree of 
disability and the effective date of the award as required by 
Dingess, supra, the Board finds that since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned, so there can be no possibility of prejudice 
to the appellant even if the appellant was not informed of 
the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained all available 
outpatient treatment records, and the service medical records 
and autopsy records have been associated with the claims 
file.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, supra.

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

38 C.F.R. § 3.312 states that:

(a) General.  The death of a veteran will be considered as 
having  been due to a service-connected disability when the 
evidence establishes  that such disability was either the 
principal or a contributory cause of  death.  The issue 
involved will be determined by exercise of sound  judgment, 
without recourse to speculation, after a careful analysis has  
been made of all the facts and circumstances surrounding the 
death of  the veteran, including, particularly, autopsy 
reports.  

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such  disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related  thereto.  

(c) Contributory cause of death.  (1) Contributory cause of 
death is  inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must  be shown that it contributed 
substantially or materially; that it  combined to cause 
death; that it aided or lent assistance to the  production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  (2) Generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included  
service-connected disease or injuries of any evaluation (even 
though  evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting  other vital body 
functions.  (3) Service-connected diseases or injuries 
involving active  processes affecting vital organs should 
receive careful consideration as  a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person  materially less capable of resisting the effects 
of other disease or  injury primarily causing death.  Where 
the service-connected condition  affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be  
assumed.  (4) There are primary causes of death which by 
their very nature are  so overwhelming that eventual death 
can be anticipated irrespective of  coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a  service-
connected condition was of such severity as to have a 
material  influence in accelerating death.  In this 
situation, however, it would  not generally be reasonable to 
hold that a service-connected condition  accelerated death 
unless such condition affected a vital organ and was  of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran had alleged that his hypertensive cardiovascular 
disease had begun in combat, therefore, 38 U.S.C.A. § 
1154(b), is not for application.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

The certificate of death shows that the immediate cause of 
death was hypertensive cardiovascular disease.  The service 
medical records do not show that the veteran had 
cardiovascular or hypertension problems during service.  The 
veteran's January 1969 separation examination report shows 
that his cardiovascular system and lungs were normal, and the 
chest x-rays to be negative.  The veteran reported to be in 
good health.  Blood pressure was reported at 140 over 78.  

The Board notes that in January 1979 service connection for 
hypertension was denied.  In July 1991 the veteran claimed 
chronic hypertension.  In November 1991, the RO informed the 
veteran of the evidence needed to reopen the claim for 
service connection for hypertension.  In November 1991 VA 
outpatient treatment records show that a diagnosis of 
hypertension by history was noted.  Outpatient treatment 
records of December 1993 note a diagnosis of hypertension 
currently controlled by diet.  Service connection for 
hypertension was never established.  The veteran was found 
dead in a hotel room in March 2001.

The Board is aware that the veteran was service connected for 
PTSD evaluated as 100% disabling at the time of death.  
However, there is no competent evidence that PTSD played any 
role in the fatal disease process.  Furthermore, there is no 
competent evidence that there were resulting debilitating 
effects and general impairment of health to an extent that 
would render him less capable of resisting the effects of 
other disease or injury primarily causing death.  
Debilitation due to PTSD is not assumed in this case.  
38 C.F.R. § 3.312.

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  The 
veteran's hypertensive cardiovascular disease was not 
manifest in service or within one year of separation from 
service and is unrelated to service.  A disability incurred 
in or aggravated by service did not cause or contribute 
substantially or materially to the cause of death.  The more 
probative evidence establishes that the cardiovascular system 
and chest were normal at separation.  Consequently, the 
appellant's claim of entitlement to service connection for 
the cause of death is denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


